internal_revenue_service number release date index number ------------------- ---------------------------- ----------------------- ------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b4 plr-148855-11 date date legend distributing controlled -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ----------------------- shareholder a ------------------- shareholder b ----------------- shareholder c -------------------- shareholder d ---------------------- b ------ business line a -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ---------------- business line b -------------------------------------------------------------------------------------- -------------------------------------------------------------- year date ------- ---------------------- plr-148855-11 date date ------------------------- -------------------- dear --------------- this letter responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information received in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a domestic_corporation that employs a cash_method_of_accounting and maintains a calendar_year for tax and accounting purposes it has a single class of stock outstanding of which shareholder a and shareholder b own percent distributing is engaged in business line a in year distributing began operating business line b in the course of conducting business line a on date distributing incorporated controlled on date distributing transferred thereto all of the assets and liabilities related to business line b controlled employs a cash_method_of_accounting and maintains a calendar_year for tax and accounting purposes controlled has a single class of stock outstanding of which distributing owns b percent more than percent shareholder c and shareholder d own the remainder distributing and controlled file separate federal tax returns distributing has submitted financials showing gross_receipts and operating_expenses plr-148855-11 reflecting its active_conduct of business line a for each of the past five years and for the active_conduct of business line b since year distributing proposes to distribute all of its stock in controlled to distributing’s shareholders pro_rata hereinafter the distribution in no event sooner than date the distribution will allow distributing to issue equity to certain key employees without providing an indirect interest in controlled and the distribution will facilitate future third- party investments in distributing and controlled respectively distributing represents as follows representation sec_1 no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing each of the parties to the distribution will pay its own expenses_incurred in connection with the distribution the five years of financial information submitted on behalf of business line a is representative of the present business operations of business line a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business line b is representative of the present business operations of business line b conducted by controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business line a nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution distributing has been the principal_owner of the goodwill and significant assets of business line a distributing will be the principal_owner of the goodwill and significant assets of business line a following the distribution neither business line b nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution distributing and controlled have been the principal owners of the goodwill and significant assets of business line plr-148855-11 b controlled will be the principal_owner of the goodwill and significant assets of business line b following the distribution following the distribution distributing will continue the active_conduct of business line a independently and with its separate employees following the distribution controlled will continue the active_conduct of business line b independently and with its separate employees the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the distribution is being carried out i to enable distributing to issue equity to certain key employees without providing such employees an indirect interest in controlled and ii to facilitate future third-party investments in distributing and controlled the distribution is motivated in whole or substantial part by one or more of these corporate business purposes no intercorporate indebtedness will exist between distributing and controlled at the time of or subsequent to the distribution there are no continuing planned or intended transactions between distributing and controlled following the proposed transactions either directly or indirectly payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- plr-148855-11 year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before the distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the distribution no gain_or_loss will be recognized by and no amount otherwise will be included in the income of the shareholders of distributing on their receipt of controlled shares in the distribution sec_355 no gain_or_loss will be recognized by distributing as a result of the distribution sec_355 the aggregate basis of the distributing shares and the controlled shares in the hands of the shareholders of distributing after the distribution will be the same as the basis of the distributing shares in the hands of the shareholders of distributing immediately before the distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by the shareholders of distributing in the distribution will include the holding_period of the distributing shares with respect to which the distribution will be made provided that such distributing shares are held as capital assets on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 plr-148855-11 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ joanne m fay assistant branch chief branch corporate cc
